DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action in in response to an after-final amendment filed June 3, 2022. Claims 1-6, 47, 48 and 51 were previously pending, with claims 4-6 withdrawn from consideration. Applicant amended claim 1 and 51. Claims 1-3, 47, 48 and 51 are under consideration.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 27, 2022 was filed after the mailing date of the Advisory Action on April 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	Applicant’s amendment to claim 1 obviated the previously presented rejection of claims 1-3, 47 and 48 under 35 U.S.C. 101. Since no other rejections were previously pending, claims 1-3, 47 and 48 are allowed. References cited in the IDS filed April 27, 2022 do not teach or suggest instant claims.
5.	In view of allowability of claim 1, the previously withdrawn claim 4 is rejoined with claims 1-3, 47 and 48. The previously withdrawn claims 5 and 6 are cancelled because they do not comply with 35 U.S.C. 112(a).
6.	The newly amended claim 51 is not patentable under 35 U.S.C. 101, therefore it is cancelled.
EXAMINER'S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Perry on July 1, 2022 (for cancellation of claim 51) and on July 19, 2022 (for cancellation of claims 5 and 6).
The application has been amended as follows: 
Cancel claims 5, 6 and 51.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 22, 2022